JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJURED that the district court’s judgment filed October 24, 2003 be affirmed, because the court correctly held that appellees are entitled to absolute immunity. See, e.g., Sindram v. Suda, 986 F.2d 1459, 1461 (D.C.Cir.1993) (per curiam) (holding that “immunity applies to all acts of auxiliary court personnel that are ‘basic and integral part[s] of the judicial function,’ unless those acts are done ‘in the clear absence of all jurisdiction’ ”) (quoting Mullis v. United States Bankruptcy Court, District of Nevada, 828 F.2d 1385, 1390 (9th Cir.1987)).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.